Exhibit 10.7

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement entered into as of December 16,
2008 (this “Amendment”), between Mark L. Kuna (“Employee”) and OraSure
Technologies, Inc., a Delaware corporation (the “Company”).

WHEREAS, the parties have previously entered into an Employment Agreement, dated
as of October 2, 2006 (the “Original Agreement”) and desire to amend the
Original Agreement as more fully set forth herein.

NOW, THEREFORE, intending to be legally bound, the parties hereby agree as
follows:

1. Expenses. Section 3.5 of the Original Agreement is hereby amended to add the
following sentence to the end of such Section:

“All reimbursements under this Section 3.5 will be made as soon as practicable
after submission of any required documentation, in compliance with the Company’s
reasonable policies relating to expense reimbursement; provided, however, that
all reimbursements will be made no later than the end of the calendar year after
the calendar year during which the related expense is incurred.”

2. Termination.

2.1. Termination Upon Death or Disability. Section 6.1 of the Original Agreement
is hereby amended and restated as follows:

“6.1 Termination Upon Death or Disability. Employee’s employment under this
Agreement shall terminate immediately upon Employee’s death or Disability. The
term “Disability” means Employee is (a) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (b) by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Company.”

2.2. Termination by Employee With Good Reason. Section 6.4 is hereby amended and
restated as follows:

“6.4 Termination by Employee With Good Reason. Employee may terminate his
employment under this Agreement for Good Reason; provided that (i) Employee
gives written notice to the Board of Directors

 

-1-



--------------------------------------------------------------------------------

within 90 days of the event constituting Good Reason; (ii) the Company has not
cured the event giving rise to such notice within 30 days of receipt of
Employee’s notice; and (iii) such termination of employment occurs not less than
two years after the occurrence of the event constituting Good Reason. The term
“Good Reason” shall mean any of the following: (a) a material breach of this
Agreement by the Company; (b) a material diminution in Employee’s base
compensation or authority, duties or responsibilities; (c) a material diminution
in the authority, duties or responsibilities of the person to whom Employee
reports, including a change in Employee’s reporting obligation from the Board of
Directors to another employee of the Company, if applicable; (d) a material
diminution of the budget over which Employee exercises control; or (e) a
material change in Employee’s job location.”

2.3. Definitions. Section 6.7 is hereby amended and restated as follows:

“6.7 Definitions. For purposes of this Agreement, the term “Change of Control
Period” shall mean the period which begins on the occurrence of a Change of
Control and ends 18 months thereafter. For purposes of this Agreement, the term
“Change of Control” shall mean a change of control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A pursuant to the Securities Exchange Act of 1934 (the “Exchange Act”);
provided, however, that a change of control shall only be deemed to have
occurred at such time as (i) any person, or more than one person acting as a
group within the meaning of Section 409A of the Internal Revenue Code (the
“Code”) and the regulations issued thereunder, acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of the Company; (ii) any person, or more than one person acting as a group
within the meaning of Code Section 409A and the regulations issued thereunder,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition) ownership of stock of the Company possessing 30 percent
or more of the total voting power of the Company’s stock; (iii) a majority of
the members of the Board is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board before the date of the appointment or election; or (iv) a person, or
more than one person acting as a group within the meaning of Code Section 409A
and the regulations issued thereunder, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition) assets from
the Company that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all the assets of the Company
immediately before such acquisition or acquisitions.”

 

-2-



--------------------------------------------------------------------------------

2.4. Termination Without Cause, Upon Good Reason, or After a Change of Control.
Section 6.8.2 of the Original Agreement is hereby amended and restated as
follows:

“6.8.2 Termination Without Cause, Upon Good Reason, or After a Change of
Control. In the event of a termination of Employee’s employment with the Company
pursuant to Section 6.4, 6.5 or 6.6, Employee: (i) shall be paid all salary
pursuant to Section 3.1 through the date of termination and any bonus that has
been approved by the Board of Directors or Compensation Committee prior to the
date of termination but not yet paid; (ii) shall (A) if such termination is for
Good Reason pursuant to Section 6.4 or without Cause pursuant to Section 6.5 and
does not occur during a Change of Control Period, be paid a lump sum equivalent
to 12 months of Employee’s annual salary, or (B) if such termination is for Good
Reason pursuant to Section 6.4 or without Cause pursuant to Section 6.5 and
occurs during a Change of Control Period or such termination is by Employee
after a Change of Control pursuant to Section 6.6, be paid a lump sum equivalent
to 24 months of the Employee’s annual salary; (iii) shall receive a cash bonus
for the calendar year in which termination occurs equal to Employee’s target
bonus for such year established pursuant to Section 3.2; and (iv) for a period
of one year after the date of termination, shall receive benefits for Employee
and/or Employee’s family at levels substantially equal to those which would have
been provided to them in accordance with the plans described in Section 3.4 of
this Agreement if Employee’s employment had not been terminated, including
health, disability and life insurance, in accordance with the most favorable
plans of the Company in effect during the 90-day period immediately preceding
the date of termination (amounts payable under clauses (ii), (iii) and (iv) are
collectively referred to as “severance”). Subject to Section 6.10, all payments
will be made (or commence) under this Section 6.8 within 90 days after
termination of employment hereunder.

As a condition to receipt of severance under this Section 6.8.2, within 30 days
following termination of Employee’s employment, Employee shall sign and deliver
a release agreement, in form and substance substantially as set forth in Exhibit
C hereto, releasing all claims related to Employee’s employment. The severance
shall be in lieu of and not in addition to any other severance arrangement
maintained by the Company, and shall be offset by any monies Employee may owe to
the Company. The Company’s obligation to pay the amounts stated in clauses (ii),
(iii) and (iv) of this Section 6.8.2 shall terminate if, during the period
commencing on termination of employment and continuing until all severance
payments have been made by the Company, Employee fails to comply with the
Confidentiality Agreement and such failure would constitute a material breach of
this Agreement under Section 5 hereof.”

 

-3-



--------------------------------------------------------------------------------

2.5. New Provisions. The following new provisions are hereby added to the
Original Agreement:

“6.9 Health Insurance. In the event of a termination of Employee’s employment as
a result of a Disability or pursuant to Sections 6.4, 6.5 or 6.6, Employee shall
be entitled, at Employee’s election upon written notice to the Company, to
receive medical and dental insurance coverage for Employee and his or her family
pursuant to the health plan or plans offered by the Company to other senior
executives. Such insurance coverage shall be at Employee’s sole cost (except as
otherwise provided in Section 6.8.2(iv)) and shall be available to Employee and
Employee’s family for the longer of Employee’s or his or her spouse’s lifetime;
provided that the Company shall only be required to provide medical and dental
coverage pursuant to this Section 6.9 to the extent the Company is self insured
for such coverage or coverage for former employees is available on reasonable
terms (as determined by the Company) by the Company’s provider(s) of medical and
dental coverage. This Section 6.9 shall be binding on the Company or any
successor or assignee of the Company.”

“6.10 Specified Employee. If Employee was a ‘specified employee’ within the
meaning of Code Section 409A at the time of Employee’s termination of employment
and any payment under this Section 6 would otherwise subject Employee to any
tax, interest or penalty imposed under Code Section 409A (or any regulation
promulgated thereunder) if the payment or benefit would commence as set forth in
this Section 6, then the payment due under this Section 6 shall not be made (or
commence) until the first day which is at least six months after the date of the
Employee’s termination of employment. All payments, which would have otherwise
been required to be made to Employee over such six month period, shall be paid
to Employee in one lump sum payment as soon as administratively feasible after
the first day which is at least six months after the date of Employee’s
termination of employment with the Company.”

2.6. Transitional Services Agreement. The form of Transitional Services
Agreement set forth in Exhibit B to the Original Agreement is hereby deleted.

3. Golden Parachute Excise Tax.

3.1. Gross-Up Payment. Section 10(b) of the Original Agreement is hereby amended
to add the following sentence to the end of such Section:

“All Gross-Up Payments, Underpayments or other payments under this Section 10
shall be made as soon as practicable after the amount is determined by the
Accounting Firm, but no later than the end of the calendar year following the
calendar year during which Employee (or the Company) paid the related Excise
Tax.”

 

-4-



--------------------------------------------------------------------------------

3.2. Procedures With Respect to IRS Claims. Section 10(d) of the Original
Agreement is hereby amended to add the following sentence to the end of such
Section:

“All reimbursements of costs or expenses under this Section 10 shall be made to
Employee as soon as practicable, but no later than the end of the calendar year
following the calendar year during which such cost or expense is incurred.”

4. Effect of Amendment. Except as amended hereby, the Original Agreement shall
remain in full force and effect. All references to the “Agreement” shall
hereafter be deemed to mean the Original Agreement as amended by this Amendment.

5. Counterparts and Facsimiles. This Amendment may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.

6. Governing Law. This Amendment shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania without regards to
the application of the principles of conflicts of laws.

The parties have executed this Amendment as of the date indicated above.

 

    ORASURE TECHNOLOGIES, INC.

/s/ Mark L. Kuna

    By:  

/s/ Douglas A. Michels

Mark L. Kuna           Title:  

President and CEO

    Name:  

Douglas A. Michels

 

-5-